adea _

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) --»-~»------~'-~-~-~'»'~P`age-§ of 1

§
UNITED sTATEs DISTRICT CoUlRT "‘UV 08 2018 _§

soUT'HERN DISTRICT oF CALIFORNIA C.”;a;::;j_; mm s.C.-l- mij
SOUTHEF?N D|STl-?| `l OF CAL|FOHN|A

ESY DEPUT\¢’
United States of America JUDGMENT INTCRI'M
V_ (For Offenses Committecf 011 or After November l, 1987)

 

 

 

 

 

 

 

Christian Eduardo Garcia-Gutierrez ease Number: 3:18'mj'22621`RAM

Stephen Patrick White

Defendant 's A!:omey

REGISTRATION NO. 80666298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

 

I:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§sl
8:1325(a)(2) ILLEGAL ENTRY (Misderneanor) l

|:| Thc defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED -
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removall

|:l Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of lmposition of Sentence

MY/

HdNo"RABL'E Ro'BERT N. BLoCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj~22621-RAM

 

